DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s elections without traverse of Group II, claims 93-97 and 99-104, and of the species autism spectrum disorder, SEQ ID NO: 1 and bacteriodetes, in the reply filed on 15 February 2022 is acknowledged. Note that the election of species requirement between SEQ ID NOs: 1-20 is hereby withdrawn. Applicant’s election of bacteriodetes reads on measuring SEQ ID NO: 2. An election of SEQ ID NO: 1 would be inconsistent with the election of bacteriodetes.
Claims 98-100, 102 and 105-112 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 February 2022.
Claims 93-97, 101, 103 and 104 are under examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/31/2020 and 7/29/2020 have been considered by the examiner.

Claim Objections
Claims 93 is objected to because of the following informalities:  the claim recites the typo “bacteriodetes”. According to the state of the art, the bacterial genus is spelled “bacteroidetes”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 93-97, 101, 103 and 104 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite the natural correlation between the presence of various strains of bacteria and the incidence of disease. This judicial exception is not integrated into a practical application because the end result of the method is simply acknowledging the natural correlation; i.e. there is no explicitly recited practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the step of detecting the bacterial binding targets would have been routinely used by those of ordinary skill in the art to apply the correlation. It is also already known in the art to perform measurement of the bacteria as claimed (see prior art rejection, below). Additionally, the "wherein” clauses in independent claim 93 are simply statements of the existence of the natural correlation. 


Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 93-97, 101, 103 and 104 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lipkin et al. (US 2012/0207726 A1).
Lipkin teaches a method for detecting the presence of or a predisposition to autism or an autism spectrum disorder (ASD) in a human subject or a child of a human subject. The method comprises: (1) obtaining a biological sample from a human subject; and (2) detecting whether or not there is an alteration in the expression of a carbohydrate metabolic enzyme protein or a carbohydrate transporter protein in the subject as compared to a non-autistic subject. In one embodiment, the carbohydrate metabolic enzyme comprises detecting a decrease in Bacteriodetes. See [0008]. Thus, Bacteriodetes. See [0022]. Therefore, Lipkin teaches the limitations of claims 94 and 95. Although Lipkin does not explicitly teach that the method encompasses measuring one of SEQ ID NOs: 1-20, since Lipkin teaches measuring Bacteroidetes 16S nucleic acid sequences, Lipkin inherently teaches measuring SEQ ID NO: 2, thus meeting the limitations of claims 97 and 98. See the specification at p.45, [0056]. Note that Bacteriodetes is present in Table 1B.1. Thus, Lipkin teaches the limitations of claims 101, 103 and 104. 

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Primary Examiner, Art Unit 1699
25 February 2022